  Case 20-01048        Doc 79     Filed 01/12/21 Entered 01/12/21 09:43:09           Desc Main
                                    Document     Page 1 of 5



                     UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION
____________________________________
In re:                               )
                                     )  CHAPTER 7
NATIONAL FISH AND SEAFOOD, INC. )       CASE NO. 19-11824-FJB
                                     )
                  Debtor.            )
___________________________________ )
JOHN O. DESMOND, CHAPTER 7          )
TRUSTEE FOR NATIONAL FISH &          )
SEAFOOD, INC.                       )
                                     )    ADVERSARY PROCEEDING
                  Plaintiff,         )    NO. 20-01048-FJB
v.                                   )
                                     )
NG JOO PUAY, NG PUAY YE, NG JOO )
KWEE, NG JOO SIANG, MICHAEL         )
BRUNO, TODD PROVOST                 )
and JACK VENTOLA                     )
                                     )
                  Defendants.        )
____________________________________)

                      RULE 26(F) CERTIFICATION, REPORT
                     AND PROPOSED DISCOVERY SCHEDULE


         Pursuant to Fed. R. Civ. P. 26(f), as made applicable to this proceeding by Fed. R. Bankr.

P. 7026, the parties present the following joint discovery plan for the Court’s consideration and

approval in connection with the above-captioned matter.

         I.     Certification of Rule 26(f) Conference of Parties

         The parties certify that they conferred pursuant to Rule 26(f) on December 17, 2020 for

the purpose of discussing their claims and defenses and those items identified in the Pretrial

Order.

         II.    Proposed Discovery Plan

         1.     The parties propose that the following discovery deadlines be approved:



16553420.v1
  Case 20-01048        Doc 79     Filed 01/12/21 Entered 01/12/21 09:43:09              Desc Main
                                    Document     Page 2 of 5



                a.     the parties shall serve their initial disclosures no later than February 1,
                       2021;

                b.     the deadline for amending the pleadings shall be April 30, 2021;

                c.     plaintiff shall make his expert disclosure no later than November 1, 2021;

                d.     defendants shall make their expert disclosure no later than December 15,
                       2021;

                e.     the parties shall complete all discovery, including expert deposition,
                       discovery no later than February 1, 2022;

                f.     any dispositive motions must be filed by March 1, 2022;

                g.     if no dispositive motions are filed, the parties anticipate that the case will
                       be trial ready on or after June 1, 2022.

         2.     The parties reserve their rights to request leave of the Court for an extension or a

change in the discovery deadline as it develops.

         III.   Certification Concerning ESI

         The parties anticipate that ESI will be disclosed during discovery and are in the process

of negotiating the terms of a stipulation to address ESI issues that may arise.

         IV.    Proposed Changes to Written Discovery Rules

         1.     INTERROGATORIES: The Parties agree that they will be limited to a

maximum of 25 interrogatories by each party to any other party. Responses due 30 days after

service unless otherwise agreed to pursuant to Fed. R. Civ. P. 29.

         2.     REQUESTS FOR ADMISSION: The parties agree that they will be limited to a

maximum of 50 requests for admission by each party to any other party. Responses due 30 days

after service unless otherwise agreed to pursuant to Fed. R. Civ. P. 29.




                                                 -2-
16553420.v1
  Case 20-01048          Doc 79     Filed 01/12/21 Entered 01/12/21 09:43:09          Desc Main
                                      Document     Page 3 of 5



         3.       DEPOSITIONS: A maximum of 20 depositions by plaintiff and 25 by

defendants. Each deposition limited to a maximum of 7.5 hours unless extended by agreement

of the parties, or Order of the Court.

         V.       Consent to Final Orders

         1. Plaintiff consents to the entry of final orders by this Court.

         2. The defendants do not consent to the entry of final orders by this Court, and intend to

               file a motion to withdraw the reference.

         VI.      Length of Trial

         The parties estimate that the trial should take approximately 7-10 trial days to complete.


                                     [remainder of page left blank]




                                                   -3-
16553420.v1
  Case 20-01048     Doc 79   Filed 01/12/21 Entered 01/12/21 09:43:09   Desc Main
                               Document     Page 4 of 5



Respectfully Submitted,


JOHN O. DESMOND, CHAPTER 7                 TODD PROVOST,
TRUSTEE OF THE ESTATE OF
NATIONAL FISH & SEAFOOD, INC.,

Bu his attorneys,                          By his attorneys,

/s/ Jonathan M. Horne                      /s/ Scott Harris
Michael P. Connolly, Esq. (BBO# 637642)    Joseph Foster, Esq. (BBO #624860)
Jonathan M. Horne, Esq. (BBO #673098)      Scott Harris, Esq. (BBO # 552903)
MURTHA CULLINA LLP                         MCLANE MIDDLETON PA
99 High Street                             900 Elm Street, P.O. Box 326
Boston, MA 02110                           Manchester, New Hampshire 03105-0326
617-457-4000 Telephone                     Telephone: (603) 625-6464
617-482-3868 Facsimile                     joseph.foster@mclane.com
mconnolly@murthalaw.com                    scott.harris@mclane.com
jhorne@murthalaw.com

MICHAEL BRUNO,                             JACK VENTOLA,

By his attorneys,                          By his attorneys,

/s/ Vincent J. Demore                      /s/ John A. McDermott
Vincent J. DeMore, Esq. (BBO# 671136)      Steven J. Brooks, Esq. (BBO#059140)
Gregory D. Henning, Esq. (BBO# 663189)     John A. McDermott, Esq. (BBO#694630)
HENNING STRATEGIES, LLC                    BROOKS & DERENSIS, P.C.
141 Tremont Street – 5th Floor             260 Franklin Street, Suite 700
Boston, MA 02111                           Boston, MA 02110
Vince.DeMore@henningstrategies.com         Telephone: (857) 259-5200
Greg.Henning@henningstrategies.com         sbrooks@bdboston.com
                                           jmcdermott@bdboston.com


Dated: January 12, 2021




                                          -4-
16553420.v1
  Case 20-01048      Doc 79     Filed 01/12/21 Entered 01/12/21 09:43:09           Desc Main
                                  Document     Page 5 of 5




                               CERTIFICATE OF SERVICE

        I, Jonathan M. Horne, hereby certify that on January 12, 2021, a copy of this document
was filed through the ECF system which will be sent electronically to the registered participants
identified on the Notice of Electronic Filing.




                                            /s/ Jonathan M. Horne            ____
                                            Jonathan Horne, Esq., BBO No. 673098
                                            Murtha Cullina LLP
                                            99 High Street
                                            Boston, Massachusetts 02110
                                            617-457-4000 Telephone
                                            617-482-3868 Facsimile
                                            jhorne@murthalaw.com




                                               -5-
16553420.v1
